FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                     July 7, 2010
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 WALTER RAY REDMOND,

             Plaintiff–Appellant,                   Nos. 10-4002 & 10-4014
 v.                                                        (D. Utah)
 SALT LAKE CITY POLICE                          (D.C. Nos. 2:07–CV–00722–TS,
 DEPARTMENT; SALT LAKE                               2:08–CV–00153–TC)
 COUNTY SHERIFF’S DEPARTMENT;
 CHRIS BURBANK, Chief of Police for
 Salt Lake City; SALT LAKE COUNTY;
 SALT LAKE CITY CORPORATION;
 SALT LAKE CITY,

             Defendants–Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of these consolidated appeals. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). These cases are therefore ordered submitted without oral

argument.


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      In these consolidated appeals, 1 Plaintiff, proceeding pro se, appeals the

dismissal of his claims under 42 U.S.C. § 1983 against various municipal agencies.

Specifically, Plaintiff alleges Salt Lake City police officers violated his

constitutional rights by falsely arresting him on several occasions. Plaintiff also

alleges the police violated his Eighth Amendment rights when they allegedly

administered a tuberculosis shot, under threat of force, following one of the

alleged arrests.

      In both of the underlying cases, the district court dismissed his claims after

determining his complaints failed to state a claim upon which relief could be

granted. Despite being given an opportunity to amend his complaints, Plaintiff did

not respond with any new facts or allegations which would have allowed his

claims to go forward, and they were thus finally dismissed.

      After careful review of Plaintiff’s briefs and the record on appeal, we

conclude the district court correctly dismissed Plaintiff’s complaints. Accordingly,

for substantially the same reasons as set forth in the district court’s orders, we




       1
        Because both of these cases involve similar factual allegations made
against the same parties, we have consolidated them for purposes of this appeal.

                                          -2-
AFFIRM. However, we do GRANT Plaintiff’s motion to proceed without

prepayment of fees.



                                         Entered for the Court



                                         Monroe G. McKay
                                         Circuit Judge




                                   -3-